UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) Interest Maturity Credit Par value State, issuer, description rate (%) date rating (A) Value Tax-exempt long-term bonds 99.97% (Cost $302,238,013) California 89.04% ABAG Finance Authority for Nonprofit Corps, Rev Cert of Part Nat'l Ctr for Int'l Schools Proj (G) 7.375 05-01-18 BB+ 4,300 4,436,482 Rev San Diego Hosp Assn Ser 2001A 6.125 08-15-20 BBB+ 2,000 2,160,280 Anaheim Public Financing Auth, Rev Lease Cap Apprec Sub Pub Imp Proj Ser 1997C Zero 09-01-18 AAA 3,000 1,686,030 Anaheim, City of, Rev Ref Cert of Part Reg Convention Ctr (P) 9.020 07-16-23 AAA 2,000 2,258,600 Antioch Public Financing Auth, Rev Ref Reassessment Sub Ser 1998B (G) 5.850 09-02-15 BB+ 1,375 1,446,032 Belmont Community Facilities District, Rev Spec Tax Dist No. 2000 1 Library Proj Ser 2004A 5.750 08-01-24 Aaa 1,000 1,173,420 California County Tobacco Securitization Agency, Rev Asset Backed Bond Fresno County Fdg Corp 6.000 06-01-35 BBB 1,765 1,835,353 Rev Asset Backed Bond Kern County Corp Ser 2002A 6.125 06-01-43 BBB 5,000 5,234,200 Rev Asset Backed Bond Stanislaus Fdg Ser 2002A 5.500 06-01-33 Baa3 1,000 1,015,270 California Department of Water Resources, Rev Pwr Supply Ser 2002A 5.375 05-01-21 BBB+ 4,000 4,407,120 California Educational Facilities Auth, Rev Ref Pooled College & Univ Financing Ser 1993B 6.125 06-01-09 Baa2 20 20,001 Rev Univ of San Diego Ser 2002A 5.500 10-01-32 A2 1,435 1,506,061 California Health Facilities Financing Auth, Rev Catholic Healthcare West Ser 2004G 5.250 07-01-23 A- 1,000 1,034,160 Rev Ref Cedars Sinai Med Ctr 5.000 11-15-34 A3 2,000 2,016,820 Rev Ref Insd de Las Companas Ser 1995A 5.750 07-01-15 AAA 2,000 2,043,960 Rev Ref Insd Hlth Facil-Small Facil Ser 1994B 7.500 04-01-22 A 550 562,650 California Infrastructure & Economic Development Bank, Rev J David Gladstone Inst Proj 5.250 10-01-34 A- 1,000 1,019,240 Rev Kaiser Hosp Asst I LLC Ser 2001A 5.550 08-01-31 A+ 3,000 3,130,200 California Pollution Control Financing Auth, Rev Waste Mgmt Inc Proj Ser 2005C 5.125 11-01-23 BBB 2,000 2,023,960 Rev Poll Control Pacific Gas & Electric Ser 1996A 5.350 12-01-16 AAA 1,000 1,059,590 Rev Poll Control Southern Calif Edison Co Ser 1985A 2.000 03-01-08 BBB+ 1,500 1,493,730 Rev Solid Waste Disposal Keller Canyon Landfill Co Proj 6.875 11-01-27 BB- 2,000 2,006,380 Page 1 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) California Rural Home Mortgage Finance Auth, Rev Single Family Mtg Backed Sec's Prog Ser 1996A 7.750 05-01-27 AAA 10 10,139 Rev Single Family Mtg Backed Sec's Prog Ser 1996A 7.550 11-01-26 AAA 15 15,197 California State Economic Recovery Auth, Gen Oblig Unltd Ser 2004B 5.000 07-01-23 AA- 2,000 2,076,020 Rev Sales Tax Ser 2004C-5 (P) 2.870 07-01-23 AA- 850 850,000 California State Public Works Board, Rev Lease Dept of Corrections Ser 1996A 5.500 01-01-15 AAA 5,145 5,257,778 Rev Lease Dept of Corrections Ser 1996A 5.250 01-01-21 AAA 4,500 4,507,920 Rev Lease Dept of Corrections Ser 2003C 5.500 06-01-18 A- 5,000 5,406,150 Rev Ref Lease Dept of Corrections State Prisons Ser 1993A 5.000 12-01-19 AAA 5,000 5,332,400 Rev Ref Lease Various Univ of Calif Projs Ser 1993A 5.500 06-01-21 AA- 1,250 1,251,000 California Statewide Communities Development Auth, Rev Ref Cert of Part Univ Corp Calif State Univ 6.000 04-01-26 AAA 1,620 1,649,711 California Statewide Financing Auth, Rev Tobacco Settlement Asset Backed Bond 2002A 6.000 05-01-37 Baa3 2,500 2,598,875 Rev Tobacco Settlement Asset Backed Bond 2002B 6.000 05-01-37 Baa3 4,000 4,158,200 California, State of, Gen Oblig Unltd 5.125 04-01-23 A 2,000 2,098,720 Gen Oblig Unltd 5.125 11-01-24 A 3,500 3,658,480 Gen Oblig Unltd Ref (P) 6.735 03-01-16 AAA 6,255 7,129,449 Gen Oblig Unltd Ref 4.750 04-01-29 AAA 6,000 6,018,300 Capistrano Unified School District, Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 6.000 09-01-33 BB 750 786,840 Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 5.875 09-01-23 BB 500 529,765 Rev Spec Tax Cmty Facil Dist No. 92 1 (G) 7.100 09-01-21 AA 2,025 2,175,356 Rev Spec Tax Cmty Facil Dist No. 98 2 (G) 5.750 09-01-29 BB+ 2,470 2,712,307 Carson, City of, Rev Spec Assessment Imp Bond Act of 1915 Dist No. 2001 1 (G) 6.375 09-02-31 BB+ 1,375 1,423,950 Center Unified School District, Gen Oblig Unltd Ref Cap Apprec Ser 1997C Zero 09-01-16 AAA 2,145 1,333,053 Chico Redevelopment Agency, Rev Tax Alloc Amended & Merged Redev 5.000 04-01-30 AAA 2,000 2,060,120 Chula Vista Industrial Development Agency, Rev San Diego Gas-D-Rmkt 5.000 12-01-27 A+ 1,500 1,510,785 Contra Costa County Public Financing Auth, Rev Ref Lease Various Cap Facil Ser 1999 A 5.000 06-01-28 AAA 3,000 3,060,660 Corona Community Facilities District, Rev Special Tax Escrow 97 2 (G) 5.875 09-01-23 BB+ 1,345 1,388,955 Costa Mesa Public Financing Auth, Rev Local Agency Ser 1991A (G) 7.100 08-01-21 BBB 200 200,834 Culver City Redevelopment Finance Auth, Rev Ref Tax Alloc Sub Ser 1999B (G) 6.200 11-01-18 BBB- 2,000 2,024,080 Del Mar Race Track Auth, Rev Ref Ser 1996 (G) 6.200 08-15-11 BBB 1,865 1,938,556 Rev Ref Ser 1996 (G) 6.000 08-15-06 BBB 500 509,255 Rev Ref Ser 2005 5.000 08-15-25 BBB- 1,000 1,018,410 Page 2 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB- 6,615 2,208,947 Rev Ref Toll Rd Cap Apprec Zero 01-15-36 BBB- 30,000 5,074,800 Rev Ref Toll Rd Sr Lien Ser 1995A 6.500 01-01-32 AAA 1,665 1,724,224 Rev Ref Toll Rd Sr Lien Ser 1995A 6.000 01-01-34 AAA 14,775 15,222,239 Fresno Joint Powers Financing Auth, Rev Ref Ser 1994A 6.550 09-02-12 BBB+ 1,100 1,113,167 Fresno, City of, Rev Swr Ser A 1 5.250 09-01-19 AAA 1,000 1,107,680 Fullerton Community Facilities District, Rev Spec Tax Amerige Heights Dist No. 1 (G) 6.200 09-01-32 BB 1,000 1,054,140 Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003A 6.250 06-01-33 BBB 3,000 3,255,630 Rev Asset Backed Bond Ser 2003B 5.375 06-01-28 A- 2,000 2,153,840 Irvine, City of, Rev Meadows Mobile Home Park Ser 1998A (G) 5.700 03-01-28 BBB- 3,975 4,097,549 Irwindale Community Redevelopment Agency, Rev Ref Tax Alloc Sub Lien Ind'l Dev Proj (G) 7.050 06-01-26 BBB 2,750 2,868,222 Laguna Salada Union School District, Gen Oblig Unltd Ser 2000C Zero 08-01-26 AAA 1,000 385,130 Lancaster School District, Rev Ref Cert of Part Cap Apprec Zero 04-01-19 AAA 1,730 928,889 Rev Ref Cert of Part Cap Apprec Zero 04-01-22 AAA 1,380 626,396 Lee Lake Water District, Rev Spec Tax Cmty Facil Dist No. 2 Montecito Ranch (G) 6.125 09-01-27 BB 1,200 1,259,976 Long Beach, City of, Rev Ref Harbor Ser 1998A 6.000 05-15-18 AAA 2,660 3,029,102 Rev Spec Tax Cmty Facil Dist No. 6 Pike (G) 6.250 10-01-26 BB- 2,500 2,627,200 Los Angeles Community Facilities District, Rev Spec Tax No. 3 Cascades Business Park Proj (G) 6.400 09-01-22 BB+ 1,000 1,042,180 Los Angeles Community Redevelopment Financing Auth, Rev MultiFamily Grand Central Square Ser 1993A 5.850 12-01-26 BBB- 2,000 2,001,080 Los Angeles Unified School District, Gen Oblig Unltd Election of 1997 Ser 2002E 5.500 07-01-17 AAA 1,500 1,662,030 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 2,500 2,552,500 New Haven Unified School District, Gen Oblig Unltd Cap Apprec Ser 1998B Zero 08-01-22 AAA 14,200 5,911,460 Northern California Transmission Agency, Rev Ref Calif-Oregon Transm Proj Ser 1990A 7.000 05-01-13 AAA 100 117,960 Orange Cove Irrigation District, Rev Ref Cert of Part Rehab Proj 5.000 02-01-17 AAA 2,045 2,091,013 Orange, County of, Rev Spec Assessment Imp Bond Act 1915 Ltd Oblig (G) 5.750 09-02-33 BB+ 1,570 1,582,529 Rev Spec Tax Cmty Facil Dist No. 1 Ladera Ranch Ser 2000A (G) 6.250 08-15-30 BB+ 1,000 1,072,010 Oxnard, City of, Rev Spec Tax Cmnty Facil Dist No. 3 Seabridge (G) 5.000 09-01-35 BB 1,500 1,459,140 Paramount Unified School District, Gen Oblig Unltd Cap Apprec Bonds Ser 2001B Zero 09-01-25 AAA 4,735 1,812,179 Page 3 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) Pasadena, City of, Cert of Part Ref Old Pasadena Parking Facil Proj 6.250 01-01-18 AA- 1,100 1,256,530 Poway, City of, Rev Ref Cmty Facil Dist No. 88 1 Pkwy Business Ctr (G) 6.750 08-15-15 BB 1,000 1,084,850 Rancho Santa Fe Community Services District, Rev Spec Tax Cmty Facil Dist No. 1 (G) 6.700 09-01-30 BB 1,000 1,061,140 Redondo Beach Public Financing Auth, Rev South Bay Center Redevel Proj (G) 7.000 07-01-16 BBB+ 950 980,866 Riverside County Asset Leasing Corp, Rev Leasehold Linked Ctfs Riverside County Ser 1993A 6.500 06-01-12 A+ 1,000 1,138,100 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 5,000 5,217,000 Sacramento County Sanitation District, Rev Ref Ser 2000A 5.875 12-01-27 AA 1,500 1,518,300 Sacramento Municipal Utility District, Rev Ref Electric Ser 2001P 5.250 08-15-21 AAA 1,000 1,065,590 Sacramento Power Auth, Rev Cogeneration Proj 6.000 07-01-22 BBB 12,000 12,435,240 San Bernardino, County of, Rev Cert of Part Cap Facil Proj Ser 1992B 6.875 08-01-24 AAA 350 451,615 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 8,750 9,646,262 San Bruno Park School District, Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-21 AAA 1,015 485,667 Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-23 AAA 1,080 462,316 San Diego County Water Auth, Rev Ref Cert of Part Inverse Floater (P) 8.703 04-23-08 AAA 1,000 1,109,720 Rev Ref Cert of Part Inverse Floater (P) 8.703 04-22-09 AAA 400 458,512 San Diego Redevelopment Agency, Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-17 BB 1,600 855,360 Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-18 BB 1,700 851,649 Rev Ref Tax Alloc City Heights Proj Ser 1999A (G) 5.800 09-01-28 BB 1,395 1,423,291 Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 1,000 1,018,470 San Diego Unified School District, Gen Oblig Unltd Cap Apprec Ser 1999A Zero 07-01-21 AAA 2,500 1,203,850 Gen Oblig Unltd Election of 1998 Ser 2000B 5.000 07-01-25 AAA 2,450 2,592,688 San Francisco City & County Redevelopment Agency, Rev Cmty Facil Dist No. 6 Mission Ser 2001A (G) 6.000 08-01-25 BB 2,500 2,590,700 Rev Spec Tax Cmnty Facil Dist No. 6 Ser 2005A (G) 5.150 08-01-35 BB 1,250 1,223,125 San Francisco State Building Auth, Rev Ref Lease Dept of Gen Serv Ser 1993A 5.000 10-01-13 A- 2,145 2,280,543 San Joaquin Hills Transportation Corridor Agency, Rev Ref Toll Rd Conv Cap Apprec Ser 1997A Step Coupon (5.750%, 01-15-07) (O) Zero 01-15-21 BB 5,000 4,651,450 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 3,586,950 Rev Toll Rd Sr Lien Zero 01-01-22 AAA 6,500 3,078,660 San Marcos Public Facilities Auth, Rev Sub Tax Increment Proj Area 3 Ser 1999A (G) 6.000 08-01-31 BB 1,305 1,429,040 Page 4 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) San Mateo County Joint Power Auth, Rev Ref Lease Cap Proj Prog 5.000 07-01-21 AAA 1,815 1,949,600 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-19 AAA 1,790 2,138,083 Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-24 AAA 10,000 12,131,800 Rev Ref Mainplace Proj Ser 1998D (G) 5.600 09-01-19 BBB- 1,000 1,072,470 Santa Clara County Financing Auth, Rev Ref Lease Multiple Facil Projs Ser 2000B 5.500 05-15-17 AAA 6,000 6,509,040 Santa Margarita Water District, Rev Spec Tax Cmty Facil Dist No. 99 1 (G) 6.000 09-01-30 BB+ 500 525,535 Santaluz Community Facilities District, Rev Spec Tax Dist No. 2 Imp Area No. 1 (G) 6.375 09-01-30 BB 1,495 1,515,168 Southern California Public Power Auth, Rev Ref Southern Transm Proj Zero 07-01-13 AAA 4,400 3,229,204 Tobacco Securitization Authority of Northern California, Rev Asset Backed Bond Ser 2001A 5.375 06-01-41 BBB 1,000 1,005,430 Torrance, City of, Rev Ref Hosp Torrance Mem Med Ctr Ser 2001A 5.500 06-01-31 A+ 2,000 2,078,540 Tustin Unified School District, Rev Spec Tax Cmty Facil Dist No. 97 1 6.375 09-01-35 AAA 1,000 1,096,270 University of California, Rev Ltd Proj Ser 2005B 5.000 05-15-33 AAA 1,000 1,032,700 Vallejo Sanitation and Flood Control District, Rev Ref Cert of Part 5.000 07-01-19 AAA 2,500 2,694,600 West Covina Redevelopment Agency, Rev Ref Cmty Facil Dist Fashion Plaza Proj 6.000 09-01-22 AA 3,000 3,418,380 Puerto Rico 10.93% Puerto Rico Aqueduct and Sewer Auth, Rev Ref Inverse Floater (Gtd) (P) 9.120 07-01-11 AAA 7,500 9,210,150 Puerto Rico Highway & Transportation Auth, Rev Ref Ser 1996Z 6.250 07-01-14 AAA 3,250 3,810,365 Rev Ref Ser 1998A 5.000 07-01-38 AAA 5,000 5,184,750 Rev Ref Ser 2005K 5.000 07-01-30 BBB+ 2,000 1,988,700 Puerto Rico Ind'l, Tourist, Ed'l, Med & Environmental Control Facilities Financing Auth, Rev Hosp de La Concepcion Ser 2000A 6.500 11-15-20 AA 500 557,665 Puerto Rico Public Finance Corp, Rev Commonwealth Approp Ser 2002E 5.700 08-01-25 BBB- 2,500 2,708,800 Puerto Rico, Commonwealth of, Gen Oblig Unltd 6.500 07-01-15 BBB 6,000 6,961,260 Gen Oblig Unltd Ser 975 (P) 6.730 07-01-18 Aaa 5,000 5,660,800 Page 5 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2005 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.03% (Cost $84,000) Joint Repurchase Agreement 0.03% Investment in a joint repurchase agreement transaction with UBS Warburg, Inc. - Dated 11-30-05, due 12-1-05 (secured by U.S. Treasury Inflation Indexed Bonds 3.375% and 3.625%, due 4-15-28 and 4-15-32 and U.S. Treasury Inflation Indexed Note 1.625%, due 1-15-15) 3.950 84 84,000 Total investments 100.00% Page 6 John Hancock California Tax-Free Income Fund Footnotes to Schedule of Investments November 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on November 30, 2005. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on November 30, 2005, including short-term investments, was $302,322,013. Gross unrealized appreciation and depreciation of investments aggregated $28,250,767 and $549,970, respectively, resulting in net unrealized appreciation of $27,700,797. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock California Tax-Free Income Fund By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 27, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 27, 2006 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: January 27, 2006
